Lore, C. J.:
—We overrule that exception.
Mr. Cooper: My second exception is,—
That the record does not set forth what the notices contained or stated.

Revised Code 759, Sec. 33.

Mr. Wolcott: The question raised by the second exception has been passed upon by this Court in the case of Jump vs. Jones, 3 Pennewill, 163 (164).
Lore, C. J.:
The case of Jump vs. Jones seems to be conclusive upon the last exception. Let the judgment below be affirmed, on the ground of stare decisis.
Judgment below affirmed.